DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim recites both “dF” and “dFI” as symbols for the distance from the aperture stop to the image plane, applicant should pick one to use consistently. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
Claims 1, 11-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eguchi (US 2013/0100337 A1).
Regarding claim 1, Eguchi teaches an optical system comprising: a first lens unit having positive refractive power (See, e.g., lens unit L1 in Fig. 3A and the tables of paragraph [0122] which give this data), a second lens unit (See, e.g., lens unit L2 in Fig. 3A and the tables of paragraph [0122] which give this data), and a third lens unit having negative refractive power arranged in order from an object side to an image side (See, e.g., lens unit L3 in Fig. 3A and the tables of paragraph [0122] which give this data), 
wherein the second lens unit moves in focusing, thereby changing a distance between adjacent lens units (See, e.g., Fig. 3A which shows group L2 moving for focusing), 
wherein the first lens unit includes a positive lens (See, e.g., the tables of paragraph [0122] which give this data), 
wherein the third lens unit includes a negative lens (See, e.g., the tables of paragraph [0122] which give this data), and 
wherein the following conditional expressions are satisfied:

0.010 < Sk/fGp < 0.170 (See, e.g., the tables of paragraph [0122] which give this value to be approximately 0.16 which is within the claimed range),
0.050 < fGn/f3 < 0.155 (See, e.g., the tables of paragraph [0122] which give this value to be approximately 0.13 which is within the claimed range),
where LD is a distance on an optical axis between a lens surface in the optical system closest to the object side and an image plane, f is a focal length of the optical system, wherein Sk is a back focus of the optical system, fGp is a focal length of a positive lens Gp being a closest positive lens with respect to the object side in the first lens unit, fGn is a focal length of a negative lens Gn being a closest negative lens with respect to the image side in the third lens unit, and f3 is a focal length of the third lens unit.
Regarding claim 11, Eguchi teaches the device set forth above and further teaches wherein the third lens unit has a cemented lens including a positive lens and a negative lens cemented to each other, the cemented lens being located closest to an object side of the third lens unit (See, e.g., Fig. 3A which shows this). 
Regarding claim 12, Eguchi teaches the device set forth above and further teaches wherein the positive lens Gp is located closest to the object side in the first lens unit (See, e.g., Fig. 3A which shows this). 
Regarding claim 13, Eguchi teaches the device set forth above and further teaches wherein the third lens unit includes a first sub lens unit having negative refractive power and a second sub lens unit having positive refractive power (See, e.g., Fig. 3A which shows this), and wherein the first sub lens unit moves in a direction including a component perpendicular to the optical axis in image stabilization (See, e.g., Fig. 3A which shows this and paragraph [0096] which explains it). 
Regarding claim 15, Eguchi teaches the device set forth above and further teaches wherein the following conditional expression is satisfied: 0.060 < fGn/f3 < 0.152 (See, e.g., the tables of paragraph [0122] which give this value to be approximately 0.13 which is within the claimed range). 
Regarding claim 16, Eguchi teaches an imaging apparatus comprising:
an optical system and an imaging element configured to receive light of an image formed by the optical system (See, e.g., paragraph [0011] and Fig. 3A which explain/show this),
wherein the optical system includes a first lens unit having positive refractive power (See, e.g., lens unit L1 in Fig. 3A and the tables of paragraph [0122] which give this data), a second lens unit (See, e.g., lens unit L2 in Fig. 3A and the tables of paragraph [0122] which give this data), and a third lens unit having negative refractive power arranged in order from an object side to an image side (See, e.g., lens unit L3 in Fig. 3A and the tables of paragraph [0122] which give this data), 
wherein the second lens unit moves in focusing, thereby changing a distance between adjacent lens units (See, e.g., Fig. 3A which shows group L2 moving for focusing), 
wherein the first lens unit includes a positive lens (See, e.g., the tables of paragraph [0122] which give this data), 
wherein the third lens unit includes a negative lens (See, e.g., the tables of paragraph [0122] which give this data), and 
wherein the following conditional expressions are satisfied:
LD/f < 1.000 (See, e.g., the tables of paragraph [0122] which give this value to be approximately 0.65 which is within the claimed range), 
0.010 < Sk/fGp < 0.170 (See, e.g., the tables of paragraph [0122] which give this value to be approximately 0.16 which is within the claimed range),
0.050 < fGn/f3 < 0.155 (See, e.g., the tables of paragraph [0122] which give this value to be approximately 0.13 which is within the claimed range),
where LD is a distance on an optical axis between a lens surface in the optical system closest to the object side and an image plane, f is a focal length of the optical system, wherein Sk is a back focus of the optical system, fGp is a focal length of a positive lens Gp being a closest positive lens with respect to the object side in the first lens unit, fGn is a focal length of a negative lens Gn being a closest negative lens with respect to the image side in the third lens unit, and f3 is a focal length of the third lens unit.

Allowable Subject Matter
Claims 2-10, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2, the prior art, alone or in combination, fails to teach wherein the following conditional expression is satisfied: 0.600 < (R2 + R1)/(R2 – R1) < 2.000 where R1 is a curvature radius of a lens surface on the object side of the positive lens Gp, and R2 is a curvature radius of a lens surface on the image side. 
Regarding claim 3, the prior art, alone or in combination, fails to teach wherein the second lens unit has positive refractive power, and wherein the following conditional expression is satisfied: -5.000 < f3/f2 < -3.000 where f2 is a focal length of the second lens unit.
Regarding claim 4, the prior art, alone or in combination, fails to teach wherein the third lens unit includes a positive lens and wherein the negative lens Gn is located next to a positive lens Gp2 at an object side of the positive lens Gp2 being a closest positive lens with respect to the image side in the third lens unit.
Regarding claim 7, the prior art, alone or in combination, fails to teach wherein the following conditional expression is satisfied: 0.050 < f/f1 < 0.700 where f1 is a focal length of the first lens unit. 
Regarding claim 8, the prior art, alone or in combination, fails to teach wherein the second lens unit has positive refractive power, and wherein the following conditional expression is satisfied: 0.010 < f2/f1 < 0.075 where f1 is a focal length of the first lens unit, and f2 is a focal length of the second lens unit. 
Regarding claim 9, the prior art, alone or in combination, fails to teach an aperture stop located on an object side of the second lens unit, wherein the following conditional expression is satisfied: 0.30 < dFI/LD < 0.55 where dFI is a distance from the aperture stop to the image plane. 
Regarding claim 10, the prior art, alone or in combination, fails to teach wherein the following conditional expression is satisfied: 0.160 < D12/LD < 0.400 where D12 is a distance on the optical axis between a lens surface at an image side of a lens of the first lens unit located closest to the object side and a lens surface next to the lens surface at an image side. 
Regarding claims 14 and 18, the prior art, alone or in combination, fails to teach wherein the following conditional expression is satisfied 0.050 < Sk/fGp < 0.140. 
Regarding claim 17, the prior art, alone or in combination, fails to teach wherein the following conditional expression is satisfied: 0.050 < Sk/IH < 2.200 where IH is a maximum image height in the imaging apparatus. 

Regarding claims 5 and 6, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra. 

Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2013/0021513 A1 is prior art that has a similar structure to the independent claims and numerical conditions similar to a variety of claims in their current form.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872